DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-13 are pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “and has 200,000-600,000 dtex (total deci-tex) per 25.4 mm x 25.4 mm” in lines 3-4. The limitation is indefinite because it is unclear whether the “(total deci-tex)” in parenthesis is limiting the dtex to be the total deci-tex. The instant specification at page 15 states that the total deci-tex Dt = (Df x d1 xd2 x R)/100 where Df represents the fineness of the filaments of the nap (e.g., the front yarn), d1 (courses/25.4 mm) represents the course density of the tricot knitted fabric, d2 (wales/25.4 mm) represents the wale density of the tricot knitted fabric, and R (%) represents the nap rate. It is further unclear whether “(total deci-tex)” further limits the claimed values to being calculated by the above equation. In the case the equation is used it is further unclear what the “nap rate” is. Rate is the ratio between two related quantities in different units, however in the equation “nap rate” is a percentage. It is therefore unclear what the “nap rate” is measuring. In the case the equation is not used it is unclear how a fiber can have a large fineness as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2017/0342658).
With respect to claims 1, 3, and 7-10, Kawamura teaches in Example 2 a knit fabric (cloth) made on a three-reed tricot knitting machine with a polyethylene terephthalate false twisted yarn of 84 dtex/96 f (0.875 dtex per filament) used for L1 (front yarn) for a 3-needle swing cord stitch, a polyethylene terephthalate flame retardant yarn of 84 dtex/ 36 f (2.33 dtex per filament) used for L2 (middle yarn) for a denbigh stitch, and a polyethylene terephthalate flame retardant yarn of 84 dtex/36 f (2.33 dtex per filament) was used for L3 (back yarn) for a 3-needle swing cord stitch (paragraph [0093]). Full cut raising was performed (nap) (paragraph [0093]). Polyurethane resin was applied to the entire surface by a screen printing machine (paragraph [0094]). Embossing was performed which provides a leather grain pattern (paragraphs [0071]-[0072], [0094]).
Kawamura does not explicitly teach the side of the fabric napping is performed on, however the ordinary artisan would recognize it could be performed on the technical front, the technical back (sinker loop side) or both. Therefore, to one of ordinary skill in the art, it would have been obvious to try the location of the napping in order to determine which location provided the desired wear resistance and feel of the end product. See MPEP 2143.

With respect to claim 2, Kawamura teaches all the limitations of claim 1 above. Kawamura further teaches the thickness of the fabric may be 0.2 to 3.00 mm (paragraph [0043]).
The fabric thickness range substantially overlaps the claimed range in the instant claim 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kawamura, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 4, Kawamura teaches all the limitations of claim 1 above. Kawamura teaches the back yarn being knitted in a cord stitch (paragraph [0093]), therefore claim 4 does not further limit the selection of cord stitch made in claim 1.

With respect to claims 11-12, Kawamura teaches all the limitations of claim 1 above. Kawamura teaches the claimed invention above but does not expressly teach the sum of a 5% circular modulus in a course direction of the tricot knitted fabric and a 5% modulus in a wale direction of the tricot knitted fabric being 23-45 N/25.4 mm and the 5% circular modulus in the course direction of the tricot knitted fabric being 9-30 N/25.4 mm and the 5% circular modulus in the wale direction of the tricot knitted fabric is 10-22 N/25 mm. It is reasonable to presume that the 5% circular modulus in the course and wale direction and their sum is inherent to Kawamura.
Support for said presumption is found in that Kawamura teaches similar structure as the claimed material. For example, similar to claims 1, 3, and 7-10 Kawamura teaches in Example 2 a knit fabric (cloth) made on a three-reed tricot knitting machine with a polyethylene terephthalate false twisted yarn of 84 dtex/96 f (0.875 dtex per filament) used for L1 (front yarn) for a 3-needle swing cord stitch, a polyethylene terephthalate flame retardant yarn of 84 dtex/ 36 f (2.33 dtex per filament) used for L2 (middle yarn) for a denbigh stitch, and a polyethylene terephthalate flame retardant yarn of 84 dtex/36 f (2.33 dtex per filament) was used for L3 (back yarn) for a 3-needle swing cord stitch (paragraph [0093]). Full cut raising was performed (nap) (paragraph [0093]). Polyurethane resin was applied to the entire surface by a screen printing machine (paragraph [0094]). Embossing was performed which provides a leather grain pattern (paragraphs [0071]-[0072], [0094]). Similar to claim 2 Kawamura teaches the thickness of the fabric may be 0.2 to 3.00 mm (paragraph [0043]). Since Kawamura teaches similar structure to the claimed invention Kawamura is therefore expected to have the same properties of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2017/0342658) as applied to claim 4 above, and further in view of Bang (KR 2018-0130634)1.
With respect to claim 5, Kawamura teaches all the limitations of claim 4 above.
Kawamura is silent as to the denbigh stitch structure having a closed loop.
Bang teaches a tricot warp knitted fabric having excellent physical properties such as tensile strength, elongation, and tear strength with very low emission of volatile organic compounds (VOCs) (paragraph [0001]). The tricot warp knitted fabric can be used for artificial leather (paragraph [0016]). FIG. 1 shows a structure chart of the first yarn L1 and the second yarn L2 (paragraph [0026]). It can be seen from FIG. 1 that the first yarn L1 forms a cord stitch structure and the second yarn L2 forms a denbigh stitch structure (FIG. 1). The first and the second yarn are formed into a closed loop which is advantageous in terms of securing tear strength and elongation (paragraphs [0027]-[0029]).

    PNG
    media_image1.png
    188
    440
    media_image1.png
    Greyscale

Since both Kawamura and Bang teach tricot knit fabrics for artificial leather comprising a cord stitch structure and a denbigh stitch structure, it would have been obvious to one of ordinary skill in the art to have modified the cord stitch structure and the denbigh stitch structure of Kawamura to be closed loops in order to improve tear strength and elongation.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2017/0342658) as applied to claim 1 above, and further in view of Yoneda (US 2002/0114919).
With respect to claim 6, Kawamura teaches all the limitations of claim 1 above.
Kawamura is silent as to the nap including 65,000-850,000 filaments per 25.4 mm x 35.4 mm.
Yoneda teaches a napped leather-like sheet material with a nap having a good feel and touch (paragraph [0002]). If a nap density is less than 10,000 fibers the natural leather and suede-like favorable appearance will hardly be obtained, and the surface touch tends to be poor in nubuck-like velvetiness and smoothness (paragraph [0024]). A density higher than 300,000 fibers is excessive and the writing effect tends to decrease (paragraph [0024]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the nap fiber density of Kawamura to include the claimed range. One would have been motivated to provide a density that is large enough to provide the desired appearance and surface touch, but low enough that the writing effect does not decrease. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
As discussed in the 112(b) rejection of claim 6 above how the values of 200,000-600,000 dtex is determined is unclear, therefore prior art cannot be applied.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2017/0342658) as applied to claim 4 above, and further in view of Yuikawa (WO 2015-022772)2.
With respect to claim 13, Kawamura teaches all the limitations of claim 1 above. As discussed in the rejection of claim 1 above Kawamura teaches polyurethane resin was applied to the entire surface by a screen printing machine (paragraph [0094]). Kawamura does not explicitly teach the side of the fabric the resin is applied to, however the ordinary artisan would recognize it could be performed on the technical front, the technical back (sinker loop side) or both. Therefore, to one of ordinary skill in the art, it would have been obvious to try the location of the resin in order to determine which location provided the desired flexibility and wear resistance (see paragraph [0013] of Kimura). See MPEP 2143.
Kawamura is silent as to the resin layer having a thickness of 100-280 microns.
Yuikawa teaches a synthetic leather in which a polyurethane resin layer is laminated on a fibrous base material (paragraph [0009]). A tricot knitted fabric with three or more reeds is used as the fibrous base material (paragraph [0010]). The thickness of the polyurethane resin layer is 100 microns or more, preferably 150 microns or more, and 500 microns or less, preferably 300 microns or less from the viewpoint of texture (paragraph [0027]). When the thickness of the polyurethane resin layer is 100 microns or more it is possible to suppress deterioration in the strength of the obtained synthetic leather (paragraph [0027]).
The resin layer thickness range of Yuikawa substantially overlaps the claimed range in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yuikawa, because overlapping ranges have been held to establish prima facie obviousness.
Since both Kawamura and Yuikawa teach artificial leather comprising a tricot knit base fabric and a polyurethane resin layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the polyurethane resin layer of Kawamura to be 150-300 microns in order to suppress deterioration in the strength of the obtained leather and provide an artificial leather with good texture.

Claim(s) 1, 3-5, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang (KR 2018-0130634)3.
With respect to claims 1 and 13, Bang teaches a tricot warp knitted fabric having excellent physical properties such as tensile strength, elongation, and tear strength with very low emission of volatile organic compounds (VOCs) (paragraph [0001]). The tricot warp knitted fabric can be used for artificial leather (paragraph [0016]). FIG. 1 shows a structure chart of the first yarn L1 (front yarn), the second yarn L2 (middle yarn), and the third yarn L3 (back yarn) (paragraphs [0021] and [0026]). It can be seen from FIG. 1 that the first yarn L1 forms a cord stitch structure, the second yarn L2 forms a denbigh stitch structure, and the third yarn L3 forms an inlay structure (FIG. 1). The fibers are napped (paragraph [0021]).

    PNG
    media_image1.png
    188
    440
    media_image1.png
    Greyscale

Bang does not explicitly teach the side of the fabric napping is performed on, however the ordinary artisan would recognize it could be performed on the technical front, the technical back (sinker loop side) or both. Therefore, to one of ordinary skill in the art, it would have been obvious to try the location of the napping in order to determine which location provided the desired wear resistance and feel of the end product. See MPEP 2143.
Bang is silent as to the synthetic leather comprising a resin laminated on the sinker side of the tricot warp knitted fabric with a thickness of 100-280 microns.
Yuikawa teaches a synthetic leather in which a polyurethane resin layer is laminated on a fibrous base material (paragraph [0009]). A tricot knitted fabric with three or more reeds is used as the fibrous base material (paragraph [0010]). The thickness of the polyurethane resin layer is 100 microns or more, preferably 150 microns or more, and 500 microns or less, preferably 300 microns or less from the viewpoint of texture (paragraph [0027]). When the thickness of the polyurethane resin layer is 100 microns or more it is possible to suppress deterioration in the strength of the obtained synthetic leather (paragraph [0027]).
The resin layer thickness range of Yuikawa substantially overlaps the claimed range in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yuikawa, because overlapping ranges have been held to establish prima facie obviousness.
Since both Bang and Yuikawa teach artificial leather comprising a tricot knit base fabric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tricot base fabric of Bang to include a polyurethane resin layer with a thickness of 150-300 microns in order to suppress deterioration in the strength of the obtained leather and provide an artificial leather with good texture.
Bang in view of Yuikawa does not explicitly teach the side of the fabric the resin is applied to, however the ordinary artisan would recognize it could be performed on the technical front, the technical back (sinker loop side) or both. Therefore, to one of ordinary skill in the art, it would have been obvious to try the location of the resin in order to determine which location provided the desired strength and texture. See MPEP 2143.

With respect to claims 3-4, Bang in view of Yuikawa teaches all the limitations of claim 1 above. As can be seen in FIG 1, the first yarn L1 (cord stitch structure knitted with the front yarn) has an underlap of three needle spaces (compare to FIG. 5A of the instant disclosure) and the third yarn L3 (inlay knitted with the back yarn) has an underlap of three needles spaces (compare to FIG. 5C of the instant disclosure) (FIG. 1).

    PNG
    media_image1.png
    188
    440
    media_image1.png
    Greyscale


With respect to claim 5, Bang in view of Yuikawa teaches all the limitations of claim 4 above. Bang further teaches The first yarn L1 (cord stitch structure) and the second yarn L2 (denbigh stitch structure) have closed loops (paragraphs [0027]-[0029]).

With respect to claims 7 and 9, Bang in view of Yuikawa teaches all the limitations of claim 1 above. Band further teaches the first yarn (front yarn) is a polyester yarn of 70 to 85 denier (77.8-94.4 dtex)4 and 24-72 filaments (1.08-3.93 dtex per filament), preferably a polyester yarn of 72 to 80 denier (80-88.9 dtex)1 and 46 to 72 filaments (1.11-1.93 dtex per filament), most preferably a polyester yarn of 74 to 76 denier (82.2-84.4 dtex)1 and 62 to 72 filaments (1.14-1.36 dtex per filament) (paragraph [0037]).

With respect to claim 8 and 10, Bang in view of Yuikawa teaches all the limitations of claim 1 above. Bang further teaches the second yarn (middle yarn) is preferably a polyester yarn of 50 to 80 denier (55.6-88.9 dtex)1 and 24 to 72 filaments (0.77-3.7 dtex per filament), preferably a polyester yarn of 70 to 80 denier (77.8-88.9 dtex)1 and 24 to 60 filaments (1.30-3.70 dtex per filament), most preferably a polyester yarn of 74 to 78 denier (82.2-86.7 dtex)1 and 30 to 40 filaments (2.06-2.89 dtex per filament) (paragraph [0038]).
The third yarn (back yarn) is a polyester yarn of 72 to 80 denier (80-88.9 dtex)1 and 24 to 72 filaments (1.11-3.70 dtex per filament), preferably a polyester yarn of 72 to 78 denier (80-86.7 dtex)1 and 46 to 72 filaments (1.11-1.88 dtex per filament), most preferably a polyester yarn of 74 to 76 denier (82.2-84.4 dtex)1 and 62 to 72 filaments (1.14-1.36 dtex per filament) (paragraph [0039]).

With respect to claims 11-12, Bang in view of Yuikawa teaches all the limitations of claim 1 above. Bang in view of Yuikawa teaches the claimed invention above but does not expressly teach the sum of a 5% circular modulus in a course direction of the tricot knitted fabric and a 5% modulus in a wale direction of the tricot knitted fabric being 23-45 N/25.4 mm and the 5% circular modulus in the course direction of the tricot knitted fabric being 9-30 N/25.4 mm and the 5% circular modulus in the wale direction of the tricot knitted fabric is 10-22 N/25 mm. It is reasonable to presume that the 5% circular modulus in the course and wale direction and their sum is inherent to Bang in view of Yuikawa.
Support for said presumption is found in that Bang in view of Yuikawa teaches similar structure as the claimed material. For example, similar to claim 1, Bang teaches a tricot warp knitted fabric having excellent physical properties such as tensile strength, elongation, and tear strength with very low emission of volatile organic compounds (VOCs) (paragraph [0001]). The tricot warp knitted fabric can be used for artificial leather (paragraph [0016]). FIG. 1 shows a structure chart of the first yarn L1 (front yarn), the second yarn L2 (middle yarn), and the third yarn L3 (back yarn) (paragraphs [0021] and [0026]). It can be seen from FIG. 1 that the first yarn L1 forms a cord stitch structure, the second yarn L2 forms a denbigh stitch structure, and the third yarn L3 forms an inlay structure (FIG. 1). The fibers are napped (paragraph [0021]). Yuikawa teaches the resin layer and thickness. Bang in view of Yuikawa also discloses the limitations of claims 3-5 and 7-10 as described above. Since Bang in view of Yuikawa teaches similar structure to the claimed invention Bang in view of Yuikawa is therefore expected to have the same properties of the claimed invention.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang (KR 2018-0130634)5 as applied to claim 1 above and further in view of Yoneda (US 2002/0114919).
With respect to claim 2, Bang in view of Yuikawa teaches all the limitations of claim 1 above.
Bang in view of Yuikawa is silent as to the tricot knitted fabric having a thickness of 0.9-3.0 mm.
Yoneda teaches a napped leather-like sheet material with a nap having good feel and touch (paragraph [0002]). From the viewpoint of feel and touch and/or tenacity, the thickness of the napped leather-like sheet material is preferably about 0.2 to 4 mm, more preferably 0.3 to 2 mm, although the thickness may be appropriately selected according to the intended use and other factors (paragraph [0041]).
The thickness range of Yoneda substantially overlaps the claimed range in the instant claim 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yoneda, because overlapping ranges have been held to establish prima facie obviousness.
Since both Bang in view of Yuikawa and Yoneda teach napped artificial leather base fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tricot knitted fabric of Bang in view of Yuikawa to have a thickness of 0.3 to 2 mm in order to provide the desired feel, touch, and tenacity.

With respect to claim 6, Bang in view of Yuikawa teaches all the limitations of claim 1 above.
Bang in view of Yuikawa is silent as to the nap including 65,000-850,000 filaments per 25.4 mm x 35.4 mm, and has 200,000-600,000 dtex (total deci-tex) per 25.4 mm x 25.4 mm.
Yoneda teaches a napped leather-like sheet material with a nap having a good feel and touch (paragraph [0002]). If a nap density is less than 10,000 fibers the natural leather and suede-like favorable appearance will hardly be obtained, and the surface touch tends to be poor in nubuck-like velvetiness and smoothness (paragraph [0024]). A density higher than 300,000 fibers is excessive and the writing effect tends to decrease (paragraph [0024]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the nap fiber density of Bang in view of Yuikawa to include the claimed range. One would have been motivated to provide a density that is large enough to provide the desired appearance and surface touch, but low enough that the writing effect does not decrease. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
As discussed in the 112(b) rejection of claim 6 above how the values of 200,000-600,000 dtex is determined is unclear, therefore prior art cannot be applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Machine translation used as reference
        3 Machine translation used as reference
        4 1 denier = 1.11 dtex
        5 Machine translation used as reference